Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 21-40 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record, including the most relevant art of US 2008/0220840 A1 to Katz et al., US 2009/0042631 A1 to Randhawa and US 2014/0148238 A1 to Razor Sports Inc. neither anticipate nor render obvious, alone or in combination, the independent claim elements specifically comprising the following features, when interpreted in combination with all other limitations of the corresponding claim:
Re claim 1, wherein the video recording device records a video clip or a video recording of the first user during a purchase of the lottery ticket, wherein the lottery retailer computer or the transmitter transmits the video clip or the video recording along with the electronic lottery ticket, or transmits the electronic lottery ticket with the video clip or the video recording attached to the electronic lottery ticket, to the first communication device or to a second communication device, and further wherein the central processing computer provides a second electronic forum, wherein the second electronic forum provides video of a sporting event, and further wherein the central processing computer receives and processes information regarding a second bet, wherein the second bet is placed on or regarding the sporting event by the first user or by a second user, and further wherein the central processing computer processes information for placing the second bet placed by or for the first user or the second user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715